            Case 1:21-cr-00112-CJN Document 17 Filed 04/30/21 Page 1 of 1
                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA,                    )
                                             )
       v.                                    )      No. 21-112
                                             )
DAVID C. MISH, JR.,                          )
                                             )
                      Defendant.             )
                                             )

                                 NOTICE OF APPEARANCE

       Please enter the appearance of Assistant Federal Public Defender Maria Jacob on

behalf of the defendant, David C. Mish, Jr., in the above captioned matter.

                                             Respectfully submitted,

                                             A. J. KRAMER
                                             FEDERAL PUBLIC DEFENDER

                                                     /s/

                                             Maria N. Jacob
                                             Assistant Federal Public Defender
                                             625 Indiana Avenue, N.W., Suite 550
                                             Washington, D.C. 20004
                                             (202) 208-7500
                                             Maria_Jacob@fd.org
